DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Amendment
Applicant’s amendment dated 12/14/2020, in which claims 1, 11, 13-16, 18 were amended, claims 7, 9, 17, 20, 22-23 were cancelled, claims 24-26 were added, has been entered.

Allowable Subject Matter
Claims 1-6, 8, 10-16, 18-19, 21, 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Specifically, prior art of record does not fairly disclose or make obvious the claimed method as a whole. 
Regarding claim 1, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein portions of the first mask layer extend into the third opening and cover the first work function layer in the third opening on the second fin; wherein after the etching process, the first work function layer in the third opening on the second fin remains; the sidewalls and the upper surface of the second fin in the third opening are free of the second self-protective layer” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.


Regarding claim 18, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the first work function tuning layer around the second channel region of the first fin and around the third channel region of the second fin are protected from the etching solution; wherein the third channel region of the second fin is free of the first self-protective layer and the second self- protective layer” of claim 18 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822